DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/22/2022 was filed after the mailing date of the Final Rejection on 03/28/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment and Status of Claims
In response to the amendment received on 07/22/2022:
Claims 1-7, 9-10, 19-22 are currently examined.  
Claims 8, 17-18 are cancelled.
Claims 11-16 are withdrawn.

Response to Arguments
Applicant’s arguments regarding that Pellow and Gibson do not teach a shaped body (see Applicant’s arguments at page 3 paragraph 1 to page 4 paragraph 2, and page 6, paragraphs 1-3), filed 06/22/2022, with respect to the 103 rejection of claim 1 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
In addition, the argument that processes of Gibson and Celikkaya are not interchangeable (see Applicant’s arguments at page 7) with respect to the 103 rejection of claim 1 is also persuasive.  Therefore, the rejection has been withdrawn.  

However, upon further consideration, a new ground of rejection is made in view of Pellow and Oldenkotte for claim 1, as outlined below.

Applicant also discusses that Examiner’s calculations are not accurate when using Pellow reference (see Applicant’s arguments at page 5).
Examiner acknowledges the arguments and respectfully notes that the calculation outlined below is patterned similarly to the Applicant’s argument to show how Pellow meets the claimed CaO concentration.  Thus, the rejection using Pellow stands.

In light of the above, the finality of the Final Rejection mailed 03/28/2022 is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 9-10, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Pellow et al. (US 4,960,441) (“Pellow” hereinafter) in view of Oldenkotte et al. (WO 2014/020075 A1, with reference to US 2017/0335157 A1 as the translation)(“Oldenkotte” hereinafter), as evidenced by Knapp (US 4,565,792)(“Knapp” hereinafter), Zircoa (a Grain Zirconia)(“Grain” hereinafter), and Aluprem (Safety Data Sheet, aluminum monohydrate powder)(“Aluprem” hereinafter) with respect to claims 1, 5, 9 and 21, and Larmie (US 5,551,963) with respect to claim 10.

Regarding claim 1, Pellow teaches a ceramic abrasive particle based on alpha-
Al2O3 (see Pellow at C4 L26-29 teaching alumina-zirconia ceramic bodies can be made by mixing zirconia powder with hydrated alumina, crystalline seeds capable of facilitating the conversion of the hydrated alumina to crystalline alpha alumina, and see Pellow at C4 L35-36 teaching a particular useful type of ceramic body can be made… is an abrasive grit, wherein a ceramic body would naturally have a shape) comprising: 
a ZrO2 portion comprising from 5% by weight to 30% by weight of the abrasive particle (see Pellow at C4 L41-43 teaching a polycrystalline abrasive grit comprising alpha alumina (or Al2O3) and 15% to 30% by weight zirconia (or ZrO2)). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05).

Additionally, Pellow teaches that the zirconia may be a combination of the tetragonal crystal structure stabilized by the addition of yttria… and the unstabilized monoclinic crystal form (see Pellow at C4 L58-62), and Pellow teaches that minor impurities may be present in the alumina feed, the zirconia feed, and the stabilizer (see Pellow at C4 L65-66).  
Furthermore, Pellow teaches example 1, wherein stabilized zirconia for use in the example was prepared in as described in U.S. Pat. No. 4,565,792… to Knapp, with 3.9-4.1 weight percent of yttria added to the zirconia (containing its natural amount of hafnia, about 2%) (see Pellow at C6 L20-25).  One of ordinary skill in the art would appreciate that the stabilized zirconia does not have a reported CaO amount as taught by Pellow above and as evidenced by Knapp (see Knapp at C2 L26-30 evidencing a specific embodiment wherein a co-fusion of zirconia and yttria was made such that the… product has an yttria content of 2.9 mole% (5.2 wt%)).  
Pellow also teaches that the unstabilized zirconia was commercially available Zircoa-A was used in example 1 (see Pellow at C6 L20 and L29-30), wherein a typical chemical analysis of the Zircoa-A contains 0.2 wt% CaO as evidenced by Grain (see Grain at Typical Chemical Analysis (Wt.%) Table, 3rd column evidencing CaO 0.2 wt%, and 1st column evidencing ZrO2 99.6 wt%).
Pellow further teaches that in example 1, stabilized zirconia powder and unstabilized zirconia powder were mixed with… a fine spray dried alumina monohydrated powder (see Pellow at C6 L20 and L33-36).  One of ordinary skill in the art would appreciate that the alumina monohydrated powder does not have a reported CaO amount as evidenced by Aluprem (see Aluprem at page 2, Section 3.1 Substances evidencing boehmite but no reported CaO amount).  One of ordinary skill in the art would appreciate that if both the stabilized zirconia powder and alumina monohydrate powder do not have a reported CaO amount, the only source of CaO is from the unstabilized zirconia containing 0.2 wt% CaO.  

In summary, Example 1 of Pellow teaches:
Example I
Stabilized Zr (includes 3.9-4.1% yttria, 2% hafnium, ~6% non-Zr)		0.68 kg
Unstabilized Zr (99.6% Zr, 0.2% CaO)					0.23 kg
Condea Powder (Al H2O)							5.2 kg
Water/alumina seeds (1mL=1gr, 725mL at 5% by wt Al)			0.0375 kg
								Total Solids = 6.1475 kg
The concentration of CaO in Example 1 is:
((0.2 wt% CaO) ÷ 100) x 0.23 kg Unstabilized Zr = 0.00046 kg CaO
(0.00046 kg CaO ÷ 6.1475 kg) x 100 = 0.00748 wt% CaO
	
	However, Pellow teaches that at least 50% of the zirconia (or Zr) should be stabilized (see Pellow at C6 L10).  One of ordinary skill in the art would appreciate that the unstabilized Zr can be up to 50%.
	The total amount Zr in Example I is 0.91 kg (0.68 kg Stabilized Zr + 0.23 kg Unstabilized Zr).  The unstabilized Zr is 25% ((0.23 ÷ 0.91) x 100) of the total amount of Zr in Example I.  
If the unstabilized Zr can be up to 50%, then the amount of unstabilized Zr at 50% is 0.455 kg (0.91 ÷ 2).  And the concentration of CaO is:
((0.2 wt% CaO) ÷ 100) x 0.455 kg Unstabilized Zr = 0.00091 kg CaO
(0.00091 kg CaO ÷ 6.1475 kg) x 100 = 0.0148 wt% CaO
0.0148 wt% CaO is within the claimed range of a CaO portion comprising from 0.01 % by weight to 0.03 % by weight of the abrasive.

	Alternatively, Pellow also teaches the abrasive as fired preferably should contain from 15 to 30% of zirconia (or Zr) (see Pellow at C4 L63-64).
	The total amount Zr in Example I is 0.91 kg, and the total solids is 6.1475 kg.  There’s 15% total Zr ((0.91 ÷ 6.1475) x 100) in Example 1 of Pellow.
	If the total amount of Zr can go up to 30%.  Then, 30% Zr of the total solids is 1.84 kg Zr (6.1475 x 0.30).  
	As mentioned, the unstabilized Zr is 25% of the total amount of Zr in Example I.  If the total amount of Zr is 1.84 kg, then 25% Zr is 0.46 kg (1.84 x 0.25) unstabilized Zr. And the concentration of CaO is:
((0.2 wt% CaO) ÷ 100) x 0.46 kg Unstabilized Zr = 0.00092 kg CaO
(0.00092 kg CaO ÷ 6.1475 kg) x 100 = 0.0149 wt% CaO
0.0149 wt% CaO is within the claimed range of a CaO portion comprising from 0.01 % by weight to 0.03 % by weight of the abrasive.
	Or, if the unstabilized Zr can be up to 50% of the total Zr amount, then the amount of unstabilized Zr is 0.92 kg (1.84 kg x 0.50).  And the concentration of CaO is:
((0.2 wt% CaO) ÷ 100) x 0.92 kg Unstabilized Zr = 0.00184 kg CaO
(0.00184 kg CaO ÷ 6.1475 kg) x 100 = 0.0299 wt% CaO
0.0299 wt% CaO is within the claimed range of a CaO portion comprising from 0.01 % by weight to 0.03 % by weight of the abrasive.

Additionally, it has been held that "[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation", and “the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages” (see MPEP § 2144.05.II.A).  
In this case, one of ordinary in skill in the art would appreciate that unstabilized zirconia comprising 0.2 wt% CaO is a known Zirconia source to make an abrasive particle based on alpha-Al2O3.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to select an unstabilized zirconia comprising 0.2 wt% CaO as a Zirconia source to make an abrasive particle based on alpha-Al2O3 as taught by Pellow that would contribute to a 0.0148 wt%, or 0.0149 wt%, or 0.0299 wt% CaO by weight of the abrasive particle, because there is a reasonable expectation of success that Zirconia source taught by Pellow would be suitable.  

Furthermore, Pellow teaches that both (alpha alumina and zirconia) crystals of which at least three-fourths appear to have a maximum dimension between 0.3 and 1 micron when viewed in cross section in an electron micrograph (see Pellow at C4 L44-46), meeting the claimed the alpha-Al2O3 has an average crystallite size of from 0.5 µm to 3 µm and the ZrO2 has an average crystallite size of from 0.25 µm to 8 µm.

Pellow does not explicitly teach that the abrasive particle is shaped because Pellow teaches that the product is dried, crushed to short lengths, and fired (see Pellow at C5 L68).
However, Pellow teaches that high quality alumina-zirconia ceramic bodies can be made by mixing zirconia powder with hydrated alumina, crystalline seeds capable of facilitating the conversion of the hydrated alumina to crystalline alpha alumina upon firing, and water to form a sol, gelling the sol, shaping the gel into a green body, and heating the green body sufficiently to convert the hydrated alumina content of the green body to alpha alumina crystals (see Pellow at C4 L25-24).
Like Pellow, Oldenkotte teaches a ceramic abrasive particle based on alpha-Al2O3 containing zirconium oxide and calcium oxide (see Oldenkotte at [0045] teaching the abrasive grain may for example contain or consist of a ceramic material… the abrasive grain preferably contains aluminum oxide, particularly preferably [Symbol font/0x61]-Al2O3, and see Oldenkotte at [0046] teaching alternatively or in addition, the abrasive grain may also contain at least one further metal oxide, such as for instance… wherein both calcium oxide and zirconium oxide are featured in the list).
Similar to Pellow, Oldenkotte teaches conversion of the hydrated alumina to crystalline alpha alumina upon firing, and water to form a sol, gelling the sol, shaping the gel into a green body (see Oldenkotte at [0064]-[0065] teaching a. preparing or providing a dispersion, containing [Symbol font/0x61]-alumina particles and/or particles that can be converted into [Symbol font/0x61]-alumina, and also at least one volatile dispersion medium, preferably water… b. introducing the dispersion into at least one depression in a casting mold, also see Oldenkotte at [0068] teaching e. removing the abrasive grain precursor from the casting mold, and see Oldenkotte at [0070] teaching g. sintering the abrasive grain precursor in order to obtain at least one abrasive grain).
Oldenkotte further teaches a casting tool may be used for producing the abrasive grains according to the disclosure, the casting tool comprising at least one casting mold (see Oldenkotte at [0073]), and there are preferably a multiplicity of depressions in the casting mold, and so a multiplicity of abrasive grains can be cast by one casting operation (see Oldenkotte at [0074]).  Oldenkotte also teaches that the present disclosure relates to abrasive grains with a defined form, collectives of abrasive grains (see Oldenkotte at [0002]), and abrasive grains, in particular ceramic abrasive grains, with a defined form and size have been known for some time (see Oldenkotte at [0003]).   
The abrasive grains produced from a casting mold with a defined form and size as taught by Oldenkotte is taken to meet the claimed shaped as defined in the Specification (see Specification at page 1 lines 13-16 disclosing shaped abrasive particles are abrasive particles which have a defined shape and a defined size, and Specification at page 3 lines 31-34 disclosing a shaped abrasive particle is understood to mean an abrasive particle which has a defined geometry… a shaped abrasive particle of defined geometry has a defined three-dimensional shape of defined size… the defined shape of defined size is obtained by means of a defined shaping process in the production of the abrasive particle… the defined geometry of the shaped abrasive particle should be reproducible… the shaped abrasive particle should be able to be produced repeatedly and in a targeted manner in the desired defined geometry… a shaped abrasive particle is in particular not a broken or partly broken abrasive particle which can be produced by comminution, in particular crushing).
	In addition, it has been held that changes in shape “was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed… was significant” (see MPEP § 2144.04.IV.B).  In this case, the particular shape of the abrasive particle is not significant to the zirconium and calcium oxide content of the abrasive particles.
As such, one of ordinary skill in the art would appreciate that Oldenkotte teaches that abrasive particles based on [Symbol font/0x61]-alumina can be produced from a casting mold with a defined form and size because abrasive grains, in particular ceramic abrasive grains, with a defined form and size have been known for some time, and changes in shape is obvious, and seek those advantages by shaping the abrasive particles of Pellow with a casting mold with a defined form and size as taught by Oldenkotte.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to shape the abrasive particles of Pellow with a casting mold with a defined form and size as taught by Oldenkotte because abrasive grains, in particular ceramic abrasive grains, with a defined form and size have been known for some time.  And, changes in shape is obvious because the particular shape of the abrasive particle is not significant to the oxide content of the abrasive particles.

	
Regarding claims 2 and 19, Pellow in view of Oldenkotte teaches the limitations as applied to claim 1 above, and Pellow further teaches 15 to 30% by weight zirconia (see Pellow at C4 L63), meeting the claimed ZrO2 portion comprises from 10% by weight to 25% by weight of the abrasive particle (claim 2) and wherein the ZrO2 portion comprises from 15% by weight to 22% by weight of the abrasive particle (claim 19).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05).

Regarding claim 3, Pellow in view of Oldenkotte teaches the limitations as applied to claim 1 above, and Pellow further teaches that both (alpha alumina and zirconia) crystals of which at least three-fourths appear to have a maximum dimension between 0.3 and 1 micron (see Pellow at C4 L44-46).
As such, one of ordinary skill in the art would recognize that when both the alpha alumina and zirconia has the same average crystallite size, the ratio of the crystallite size would be 1, thus meeting the claimed wherein a ratio of the average crystallite size of the alpha-Al2O3 to the average crystallite size of the ZrO2 is from 0.4 to 7 because it has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I).
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected amounts from within the range taught by Pellow because there is a reasonable expectation of success that those particles disclosed would be suitable. 

Regarding claim 4, Pellow in view of Oldenkotte teaches the limitations as applied to claim 1 above, and Pellow further teaches comprising a stabilizer that stabilizes the ZrO2, the stabilizer comprising less than or equal to 20% by weight of the abrasive particle, wherein the stabilizer includes at least one of yttrium oxide, magnesium oxide, calcium oxide, and cerium oxide (see Pellow at C6 L20-25 teaching stabilized zirconia for use in the example was prepared in as described in U.S. Pat. No. 4,565,792… to Knapp, with 3.9-4.1 weight percent of yttria added to the zirconia). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05).

Regarding claim 5, Pellow in view of Oldenkotte teaches the limitations as applied to claim 1 above, and Pellow further teaches that in example 1, stabilized zirconia powder and unstabilized zirconia powder were mixed with… a fine spray dried alumina monohydrated powder (see Pellow at C6 L20 and L33-36).  
One of ordinary skill in the art would appreciate that the both stabilized zirconia and alumina monohydrated powder does not have a reported MgO amount as evidenced by Knapp Aluprem (see Knapp at C2 L26-30 evidencing a specific embodiment wherein a co-fusion of zirconia and yttria was made such that the… product has an yttria content of 2.9 mole% (5.2 wt%), and see Aluprem at page 2, Section 3.1 Substances evidencing boehmite but no reported MgO amount).  The unstabilized zirconia contains <0.1 wt% MgO (see Grain at Typical Chemical Analysis (wt%) table).
In summary, Example 1 of Pellow teaches:
Example I
Stabilized Zr (includes 3.9-4.1% yttria, 2% hafnium, ~6% non-Zr)		0.68 kg
Unstabilized Zr (99.6% Zr, <0.1% MgO)					0.23 kg
Condea Powder (Al H2O)							5.2 kg
Water/alumina seeds (1mL=1gr, 725mL at 5% by wt Al)			0.0375 kg
								Total Solids = 6.1475 kg
The concentration of MgO in Example 1 is:
((0.1 wt% MgO) ÷ 100) x 0.23 kg Unstabilized Zr = 0.00023 kg MgO
(0.00023 kg MgO ÷ 6.1475 kg) x 100 = 0.00374 wt% MgO
0.00374 wt% MgO overlaps with the claimed a MgO portion comprising less than or equal to 0.5% by weight of the abrasive particle.  It has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05).

Regarding claims 6 and 21, Pellow in view of Oldenkotte teaches the limitations as applied to claim 1 above, and Pellow further teaches that in example 1, stabilized zirconia powder and unstabilized zirconia powder were mixed with… a fine spray dried alumina monohydrated powder (see Pellow at C6 L20 and L33-36).  
One of ordinary skill in the art would appreciate that the both stabilized zirconia and alumina monohydrated powder does not have a reported SiO2 amount as evidenced by Knapp Aluprem (see Knapp at C2 L26-30 evidencing a specific embodiment wherein a co-fusion of zirconia and yttria was made such that the… product has an yttria content of 2.9 mole% (5.2 wt%), and see Aluprem at page 2, Section 3.1 Substances evidencing boehmite but no reported SiO2 amount).  The unstabilized zirconia contains ≤0.3 wt% SiO2 (see Grain at Typical Chemical Analysis (wt%) table).
In summary, Example 1 of Pellow teaches:
Example I
Stabilized Zr (includes 3.9-4.1% yttria, 2% hafnium, ~6% non-Zr)		0.68 kg
Unstabilized Zr (99.6% Zr, <0.3% SiO2)					0.23 kg
Condea Powder (Al H2O)							5.2 kg
Water/alumina seeds (1mL=1gr, 725mL at 5% by wt Al)			0.0375 kg
								Total Solids = 6.1475 kg
The concentration of SiO2 in Example 1 is:
((0.3 wt% SiO2) ÷ 100) x 0.23 kg Unstabilized Zr = 0.00069 kg SiO2
(0.00069 kg SiO2 ÷ 6.1475 kg) x 100 = 0.011 wt% SiO2
0.011 wt% SiO2 overlaps with the claimed a SiO2 portion comprising from 0.01% by weight to 2% by weight of the abrasive particle (claim 6). It has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05).

Additionally, Pellow teaches that at least 50% of the zirconia (or Zr) should be stabilized (see Pellow at C6 L10).  One of ordinary skill in the art would appreciate that the unstabilized Zr can be up to 50%.
	The total amount Zr in Example I is 0.91 kg (0.68 kg Stabilized Zr + 0.23 kg Unstabilized Zr).  
If the unstabilized Zr can be up to 50%, then 50% of the unstabilized Zr is 0.455 kg (0.91 ÷ 2).  And the concentration of SiO2 is:
((0.3 wt% SiO2) ÷ 100) x 0.455 kg Unstabilized Zr = 0.001365 kg SiO2
(0.001365 kg SiO2 ÷ 6.1475 kg) x 100 = 0.022 wt% SiO2
0.022 wt% SiO2 is within the claimed range of wherein the SiO2 portion comprises from 0.02% by weight to 0.5% by weight of the abrasive particle (claim 21).
Furthermore, it has been held that "[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation", and “the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages” (see MPEP § 2144.05.II.A).  
In this case, one of ordinary in skill in the art would appreciate that unstabilized zirconia comprising  <0.3% SiO2 is a known Zirconia source to make an abrasive particle based on alpha-Al2O3.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to select an unstabilized zirconia comprising <0.3% SiO2 as a Zirconia source to make an abrasive particle based on alpha-Al2O3 as taught by Pellow that would contribute 0.022 wt% SiO2 by weight of the abrasive, because there is a reasonable expectation of success that Zirconia source taught by Pellow would be suitable.  

Regarding claim 9, Pellow in view of Oldenkotte teaches the limitations as applied to claim 1 above, and Pellow further teaches that in example 1, stabilized zirconia powder and unstabilized zirconia powder were mixed with… a fine spray dried alumina monohydrated powder (see Pellow at C6 L20 and L33-36).  
One of ordinary skill in the art would appreciate that the both stabilized zirconia and alumina monohydrated powder does not have a reported Fe2O3 amount as evidenced by Knapp Aluprem ( see Knapp at C2 L26-30 evidencing a specific embodiment wherein a co-fusion of zirconia and yttria was made such that the… product has an yttria content of 2.9 mole% (5.2 wt%), and see Aluprem at page 2, Section 3.1 Substances evidencing boehmite but no reported Fe2O3 amount).  The unstabilized zirconia contains <0.1 wt% Fe2O3 (see Grain at Typical Chemical Analysis (wt%) table).
In summary, Example 1 of Pellow teaches:
Example I
Stabilized Zr (includes 3.9-4.1% yttria, 2% hafnium, ~6% non-Zr)		0.68 kg
Unstabilized Zr (99.6% Zr, <0.1% Fe2O3)					0.23 kg
Condea Powder (Al H2O)							5.2 kg
Water/alumina seeds (1mL=1gr, 725mL at 5% by wt Al)			0.0375 kg
								Total Solids = 6.1475 kg
The concentration of Fe2O3 in Example 1 is:
((0.1 wt% Fe2O3) ÷ 100) x 0.23 kg Unstabilized Zr = 0.00023 kg Fe2O3
(0.00023 kg Fe2O3 ÷ 6.1475 kg) x 100 = 0.00374 wt% Fe2O3

However, Pellow teaches that at least 50% of the zirconia (or Zr) should be stabilized (see Pellow at C6 L10).  One of ordinary skill in the art would appreciate that the unstabilized Zr can be up to 50%.  Pellow also teaches the abrasive as fired preferably should contain from 15 to 30% of zirconia (or Zr) (see Pellow at C4 L63-64).
	The total amount Zr in Example I is 0.91 kg, and the total solids is 6.1475 kg.  
	If the total solids is 6.1475 kg, the total amount of Zr can go up to 30%.  Then, 30% Zr of the total solids is 1.84 kg Zr (6.1475 x 0.30).  If the unstabilized Zr can be up to 50% in the total Zr amount, then 50% unstabilized Zr is 0.92 kg (1.84 kg x 0.50).  And the concentration of Fe2O3 is:
((0.1 wt% Fe2O3) ÷ 100) x 0.92 kg Unstabilized Zr = 0.00092 kg Fe2O3
(0.00092 kg Fe2O3 ÷ 6.1475 kg) x 100 = 0.0149 wt% Fe2O3
0.0149 wt% Fe2O3 is within the claimed range of a Fe2O3 portion comprising from 0.01% by weight to 0.2% by weight of the abrasive particle.
Furthermore, it has been held that "[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation", and “the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages” (see MPEP § 2144.05.II.A).  
In this case, one of ordinary in skill in the art would appreciate that unstabilized zirconia comprising  <0.1% Fe2O3 is a known Zirconia source to make an abrasive particle based on alpha-Al2O3.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to select an unstabilized zirconia comprising <0.1% Fe2O3 as a Zirconia source to make an abrasive particle based on alpha-Al2O3 as taught by Pellow that would contribute to 0.0149 wt% Fe2O3 by weight of the abrasive, because there is a reasonable expectation of success that Zirconia source taught by Pellow would be suitable.  

Regarding claim 10, Pellow in view of Oldenkotte teaches the limitations as applied to claim 1 above, and Pellow’s example 1 abrasive grit having a density from 92% to 99.9% of a theoretical density of the abrasive particle is expected to follow from the substantially similar alumina-zirconia ceramic bodies of the claimed and prior arts products and processes as evidenced by Larmie as explained below.
Larmie teaches an improved alumina-zirconia abrasive grain (see Larmie at C1 L11-12), wherein the alumina of the abrasive grain is alpha alumina and an effective amount of zirconia (see Larmie at C1 L48-52). Larmie further teaches that the term "effective amount" refers to the requirement that the dispersion should contain sufficient zirconia particles such that when the alumina is transformed to alpha alumina, improvement in densification is observed (relative to an alumina particle without any modifier for densification present) (see Larmie at C4 L34-40).  And, Larmie teaches that the sintered abrasive grain preferably has a density of at least 90% of theoretical (see Larmie at C4 L41-42).
As such, one of ordinary skill in the art would recognize that when a sufficient amount of zirconia particles is added during the processing of the two phased alumina-zirconia abrasive grain when the alumina is transformed to alpha alumina, improvement in densification is observed (relative to an alumina particle without any modifier for densification present) and the sintered abrasive grain preferably has a density of at least 90% of theoretical, as evidenced by Larmie.
Based on the substantially similar composition of the fused alumina-zirconia alloy abrasive grit of Pellow as evidenced by Larmie and claims 1 and 10, the Examiner has a reasonable basis to believe that the claimed and prior art products and processes are identical or substantially identical. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP § 2112.01).
In addition, it has been held that  "where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristics relied on"); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980) (indicating that the burden of proof can be shifted to the applicant to show that the subject matter of the prior art does not possess the characteristic relied on whether the rejection is based on inherency under 35 U.S.C. 102  or obviousness under 35 U.S.C. 103) (see MPEP § 2183).  

Claims 7, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Pellow in view of Oldenkotte as applied to claim 1 above, and further in view of Gibson et al. (US 5,143,522) (“Gibson” hereinafter).

Regarding claims 7 and 22, Pellow in view of Oldenkotte teaches the limitations as applied to claim 1 above, but Pellow does not explicitly teach further comprising: a Na2O portion comprising from 0.01% by weight to 0.5% by weight of the abrasive particle (claim 7); and wherein the Na2O portion comprises from 0.015% by weight to 0.2% by weight of the abrasive particle (claim 22).
As mentioned, Pellow teaches that minor impurities may be present in the alumina feed, the zirconia feed, and the stabilizer (see Pellow at C4 L65-66).  
Like Pellow, Gibson teaches an alumina-zirconia abrasive grit (see Gibson at C3 L6-7 teaching alumina-zirconia abrasives).  
Gibson further teaches that since it is economically not possible to remove all impurities completely, the abrasive grain… may contain certain impurities which can critically effect and can detract from its performance… it is essential that such materials be kept within certain limits… such materials are alkalis, wherein soda (or Na2O) is featured in the list… may be present individually, in combination with one another, or in combination with the major phases, or exist in reduced forms (see Gibson at C5 L4-13).  Additionally, the potency of such detrimental impurities is variable… alkalis, particularly soda, have a devastatingly detrimental effect on performance (see Gibson at C5 L14-15).  Furthermore, in the final composition, the level of the other minor impurity phases should be kept to the minimum economic levels… these are dictated by the choice, cost availability and quality of the sources of alumina and zirconia and the extent to which they can favorably modified economically (see Gibson at C6 L27-33). 
In addition, Gibson teaches that irrespective of the material sources or fusion technique imposed the final composition should preferably not contain more than 0.1% soda (Na2O) (see Gibson at C6 L33-35), which overlaps with the claimed Na2O portion comprising from 0.01% by weight to 0.5% by weight of the abrasive particle (claim 7); and wherein the Na2O portion comprises from 0.015% by weight to 0.2% by weight of the abrasive particle (claim 22).
As such, one of ordinary skill in the art would appreciate that Gibson teaches that the alumina-zirconia abrasive particle should preferably not contain more than 0.1% wt soda (Na2O) because it has a devastatingly detrimental effect on performance, thus the level of Na2O in the abrasive should be kept to the minimum economic levels in Pellow’s alumina-zirconia ceramic bodies.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to keep an economically feasible level of Na2O, such as not more than 0.1% wt Na2O as taught by Gibson in Pellow’s alumina-zirconia ceramic bodies because it has a devastatingly detrimental effect on performance.

Regarding 20, Pellow in view of Oldenkotte teaches the limitations as applied to claims 1 and 5 above, but Pellow does not explicitly teach wherein the MgO portion comprises from 0.02% by weight to 0.4% by weight of the abrasive particle (please see claim 7 rejection above, as it is incorporated in its entirety herein.
Gibson further teaches that the combined alkali and alkaline earths (CaO and MgO) should preferably be below 1.0 weight percent and ideally below 0.5 weight percent, of which soda (or Na2O) should comprise less than 0.1 weight percent (see Gibson at C5 L43-45).  Gibson also teaches Example 2 F359 comprising 0.01 wt% CaO and 0.4 wt% Na2O (see Gibson at C16 Table No. 6, 3rd row).
One of ordinary skill would appreciate that the sum of CaO and Na2O in Example 2 F359 is 0.41 wt%, and if the combined alkali and alkaline earth is ideally be below 0.5 weight percent, then the MgO content is 0.09 wt% (0.5 wt% - 0.41 wt%), which would meet the claimed wherein the MgO portion comprises from 0.02% by weight to 0.4% by weight of the abrasive particle.  
Additionally, it has been held that "[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation", and “the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages” (see MPEP § 2144.05.II.A).
	In this case, one of ordinary skill in the art would appreciate that Gibson teaches that the alumina-zirconia abrasive particle the combined alkali and alkaline earths (CaO and MgO) should preferably be below 1.0 weight percent and ideally below 0.5 weight percent.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combined alkali and alkaline earths (CaO and MgO) should preferably be below 1.0 weight percent and ideally below 0.5 weight percent as taught by Gibson in the abrasive particle of Pellow because there is a reasonable expectation of success the 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected a combined alkali and alkaline earths (CaO and MgO) below 1.0 weight percent and ideally below 0.5 weight percent as taught by Gibson would be suitable.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARITES A GUINO-O UZZLE/Examiner, Art Unit 1731                                                                                                                                                                                                        
/BRYAN D. RIPA/Supervisory Patent Examiner, Art Unit 1731